United States Court of Appeals
                                                    Fifth Circuit
                                                 F I L E D
   IN THE UNITED STATES COURT OF APPEALS           May 16, 2003
           FOR THE FIFTH CIRCUIT
                                              Charles R. Fulbruge III
                                                      Clerk
                No. 02-30989
              Summary Calendar


            ROBERT JACKSON, III,

                        Plaintiff-Appellant,

                   versus

     CADDO CORRECTIONAL CENTER; ET AL.,

                        Defendants,

   CADDO CORRECTIONAL CENTER; STEVE PRATOR;
POLICE JURY OF CADDO PARISH; PATSY WILLIAMS;
     GAY, Ms.; CADDO PARISH; COLE FLOURNOY;
  BRENDA FLOWERS; DAVID BOONE; SELLS, Chief;
    GARY LOFTIN; JANE DOE, Clerk of Court;
 ROSIE M. HANNA; KELLY WARD; LEWIS,Captain;
    JOHN DOE, Lieutenant; WALKER, Sergeant;
        DAVID CARMACK; STEPHANIE CARMACK,

                        Defendants-Appellees.

 __________________________________________

            ROBERT JACKSON, III,

                         Plaintiff-Appellant,
                   versus

           STEVE PRATOR, ET AL.,

                        Defendants,

STEVE PRATOR; PATSY WILLIAMS; DON HATHAWAY;
                 LOWE, Ms.,

                        Defendants-Appellees.
                               No. 02-30989
                                    -2-

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 00-CV-2717
                         USDC No. 01-CV-2190
                        --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Jackson, III, Louisiana prisoner # 73202/# 162596,

appeals the summary judgment in favor of the defendants on his two

42 U.S.C. § 1983 actions, which were consolidated by the district

court.    On appeal, he has moved to file supplemental briefs,

supplemental reply briefs, and supplemental citations.              These

motions are DENIED.

     Jackson does not challenge on appeal the district court’s

dismissal of his claims against Caddo Parish on the basis of

invalid service or the ruling that his claims raised in the trial

court other than his allegation that he was denied access to the

courts were frivolous.        These challenges are abandoned.           See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.3d 744, 748

(5th Cir. 1987).       For the first time in his reply brief, Jackson

asserts   that   the    district   court   should   have   considered   his

objections to the magistrate judge’s report and that the grievance

procedure of the Caddo Correctional Center (CCC) was unreasonable.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-30989
                                     -3-

This court will not consider these claims.         See Taita Chem. Co. v.

Westlake Styrene Corp., 246 F.3d 377, 384 n.9 (5th Cir. 2001).

     Jackson has not established that the district court did not

liberally construe his claims.        The district court did not err in

not ruling on defendant Patsy Williams’s assertion of a qualified-

immunity    defense   because    it   concluded   that   Jackson    had   not

established a constitutional violation, a necessary prerequisite

for a 42 U.S.C. § 1983 action.          Jackson has not shown that the

district court abused its discretion in denying him discovery. See

Richardson v. Henry, 902 F.2d 414, 417 (5th Cir. 1990).             Contrary

to Jackson’s assertions, the district court did consider his

affidavits   as   competent     summary-judgment   evidence    as    to   the

pertinent facts; his conclusional allegations on the ultimate issue

of prejudice were insufficient to defeat the motion for summary

judgment.    See Clark v. America’s Favorite Chicken Co., 110 F.3d

295, 297 (5th Cir. 1997).

     Jackson contends that the defendants interfered with his

ability to file general state-law claims.          The Constitution does

not protect Jackson’s ability to file actions not connected to his

criminal cases, his attempts at postconviction relief, or the

conditions of his confinement.        Lewis v. Casey, 518 U.S. 343, 355

(1996).

     Jackson contends that he was entitled to library access to

prepare for his criminal case, in which he was proceeding pro se.

Because the state courts offered him appointed counsel, his right
                                 No. 02-30989
                                      -4-

of access to the courts was satisfied.               See Degrate v. Godwin, 84

F.3d 768, 768-69 (5th Cir. 1996).

     Jackson alleges conclusionally on appeal that he suffered

prejudice    through    the   dismissal    of    or    the    inability   to   file

lawsuits    protected    under   Lewis.         He    also   maintains    that   he

established prejudice in the district court through his allegations

of the inadequacies of the materials in the CCC’s law library and

maintains that the district court erred in not requiring the

defendants    to   answer     those    allegations.           Such   conclusional

allegations of prejudice are insufficient to warrant relief under

42 U.S.C. § 1983.      Colle v. Brazos County, Tex., 981 F.2d 237, 246

(5th Cir. 1993).       Moreover, Jackson’s assertions by reference to

his district court pleadings are insufficient to preserve error on

appeal.    Perillo v. Johnson, 79 F.3d 441, 443 n.1 (5th Cir. 1996).

     Jackson contends that the district court erred in ruling that

he had not exhausted his administrative remedies on his claim that

he was unreasonably denied access to hardbound books he ordered

directly from publishers. He has not established that the district

court erred in that ruling.           See 42 U.S.C. § 1997e; Underwood v.

Wilson, 151 F.3d 292, 293 (5th Cir. 1998).                   The judgment of the

district court is AFFIRMED.